Citation Nr: 1200683	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-18 521	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim of whether the character of the appellant's service constitutes a bar to Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant entered active duty in November 1969 and separated from active duty in May 1970.  He was absent without leave (AWOL) for approximately 155 days from November 19, 1969 to April 13, 1970.  His discharge is noted to be "under other than honorable conditions."  

This matter comes before the Board of Appellants' Appeals (Board) on appeal from an August 2007 administrative decision by the VA Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The RO found that the character of the appellant's service constitutes a bar to VA benefits in a January 1994 administrative decision and properly notified the appellant, who did not initiate an appeal of that decision.

2.  The January 1994 administrative decision is the last final decision prior to the appellant's request to reopen his claim in March 2007. 

3.  Evidence received since the January 1994 administrative decision regarding the appellant's claim for VA benefits is cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1994 administrative decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has not been submitted since the January 1994 administrative decision and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's claim for VA benefits.  A person seeking VA benefits must first establish that they have attained the status of "veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  The term "veteran" means a person who served in the active military, naval or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).

The provisions of 38 C.F.R. § 3.12(b) set out conditions under which discharge or release from service constitutes a bar to the payment of pension or compensation benefits.  However, such benefits will not be barred if it is found that the person was insane at the time of committing the offense causing such discharge or release or unless otherwise specifically provided in law and regulation. 38 U.S.C.A. § 5303(b).  With the exception for insanity, benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court-martial. 38 C.F.R. § 3.12(c)(2).  Benefits are also not payable where the former service member was discharged under other than honorable conditions as a result of AWOL for a continuous period of at least 180 days. 38 C.F.R. § 3.12(c)(6).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides. See 38 C.F.R. § 3.354(a).  Consulting various well-accepted legal authority, VA General Counsel has noted that the term insanity was synonymous with "psychosis." VAOPGCPREC 20-97.  

The appellant submitted an original claim for VA benefits in January 1993.  In connection with this claim the RO obtained the appellant's service personnel and treatment records.  Significantly, personnel records showed that the appellant was AWOL for approximately 155 days from November 19, 1969 to April 13, 1970.  These records also show that the appellant received a discharge characterized as "under other than honorable conditions."  Moreover, service treatment records were negative for a psychiatric disorder.  Specifically, the appellant's April 1970 separation examination showed a normal psychiatric system and in the appellant's April 1970 "Report of Medical History" he specifically denied "frequent trouble sleeping, " "frequent or terrifying nightmares," and "depression or excessive worry."  However, the appellant did report "yes" to "nervous trouble of any sort."  The RO also obtained private treatment records dated from March to April 1993 showing a diagnosis of schizophrenia.

In a January 1994 administrative decision the RO found that the character of the appellant's service constituted a bar to VA benefits.  Significantly the RO noted that there was no evidence of insanity around the time of the appellant's discharge nor was the issue raised by the claimant.  Although the appellant was provided notice of this decision, he did not perfect an appeal and the January 1994 administrative decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In March 2007, the appellant filed another claim for VA benefits.  In connection with this claim the appellant submitted statements from an individual who lives in the same boarding house as the appellant dated in April 2007 and June 2009.  In these statements, the appellant's friend alleges that the appellant suffered from a "mental breakdown" during military service and that the appellant should, therefore, receive VA benefits.  The RO denied this claim in an August 2007 administrative decision, finding that the appellant had failed to submit additional evidence surrounding his character of discharge.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. §  5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

The Board finds that some of the evidence presented since the prior final denial in January 1994 is new, in that it was not previously of record.  However, such evidence is not material, in that it does not raise a reasonable possibility of substantiating the claim.  The basis of the prior denial was that there was no evidence of insanity around the time of the appellant's discharge.  Since the January 1994 decision, such evidence remains lacking.  While the appellant's friend contends that the appellant suffered a "mental breakdown" during military service, the appellant's friend is merely reporting what has been told to him by the appellant.  Significantly, there is no indication that the author of the April 2007/ June 2009 statements knew the appellant at the time of his military service.  As above, service treatment records are negative for a psychiatric disorder.  The April 1970 separation examination noted a normal psychiatric system.  Moreover, the earliest evidence of a psychiatric disorder is dated in March 1993, approximately 23 years after the appellant's discharge from service.  Thus, even considering the recent holding in Shade, the newly submitted evidence does not trigger VA's duty to assist by providing a medical opinion.  No evidence added to the record shows that the appellant was insane at that time of his active military service than had already been demonstrated at the time of the prior final decision.  As such, the provisions of 38 C.F.R. § 3.156(a) have not been satisfied and the claim is not reopened.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Substantially compliant notice was sent in May 2007 and January 2008 letters and the claim was readjudicated in a May 2009 statement of the case.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  The duty to provide a medical examination or obtain a medical opinion applies to claims to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim of whether the character of the appellant's service constitutes a bar to VA benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Appellants Law Judge, Board of Appellants' Appeals



Department of Appellants Affairs


